Citation Nr: 0117010	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-04 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as a nervous condition; and, 
if so, whether service connection is warranted for a 
psychiatric disability, currently diagnosed as 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
September 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Notice of Disagreement was received in 
November 1999, and a Statement of the Case was issued in 
November 1999.  A Substantive Appeal was received in December 
1999.  The veteran had requested a hearing before the Board, 
which he withdrew during his January 2000 RO hearing.   

The Board notes that in April 1999, along with his claim for 
service connection for a nervous condition, the veteran 
included a claim for unemployability.  The veteran's claim 
has not been addressed by the RO, and that matter is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  In a September 1986 RO decision, a claim by the veteran 
for entitlement to service connection for a nervous 
condition, to include chronic, undifferentiated 
schizophrenia, with generalized anxiety disorder, histrionic 
personality disorder, and passive aggressive personality 
disorder, was denied on the basis that the veteran was 
diagnosed as having a personality disorder during service, 
which existed prior to his entry into service.   

2.  Evidence received subsequent to the September 1986 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a psychiatric disorder.

3.  The record includes medical evidence of a current 
diagnosis of schizoaffective disorder, and a medical opinion 
relating the onset of the psychiatric disorder to military 
service. 


CONCLUSIONS OF LAW

1.  The September 1986 rating decision which denied 
entitlement to service connection for a psychiatric disorder, 
claimed as a nervous condition, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000).

2.  New and material evidence has been received since the 
September 1986 RO decision, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
has been reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156 (2000).

3.  The veteran's psychiatric disability, currently diagnosed 
as schizoaffective disorder, was incurred during military 
service.  38 U.S.C.A. § 1131 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §3.303 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  That is, in light 
of the favorable action herein taken with respect to the 
issue on appeal, no possibility of prejudice to the veteran 
is found.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board notes that, while it appears that not all of the 
veteran's VA medical records are associated with the claims 
file, there is sufficient evidence to support a favorable 
finding, and it would serve no purpose to remand the claim 
for additional records.  

I.  New and Material Evidence

In January 1986, the RO denied the veteran's claim of 
entitlement to service connection for schizophrenia.  The 
veteran submitted a Notice of Disagreement and a Statement of 
the Case was issued in July 1986.  In September 1986, the 
veteran requested that his claim for service connection for 
schizophrenia be withdrawn and that a claim for service 
connection for a nervous condition be opened.  The RO denied 
service connection for a nervous condition in September 1986, 
and included in the rating decision, the diagnoses of 
chronic, undifferentiated schizophrenia with generalized 
anxiety disorder, histrionic personality disorder, and 
passive aggressive personality disorder.  The veteran was 
notified of the RO's determination in October 1986.  He 
failed to appeal the RO's decision, which is final.  
38 U.S.C.A. § 7105.

The evidence before the Board at the time of the September 
1986 decision consisted of service medical records, and an 
August 1986 VA hospital discharge summary.  The service 
medical records showed that the veteran was treated for 
depressive neurosis for approximately four months in 1976.  
According to a September 1980 psychiatric evaluation for 
submarine training, the veteran's treatment in 1976 was 
related to his parents' separation and divorce.  The military 
psychiatrist found that the veteran had no evidence of 
psychosis, organic brain damage or disabling neurosis.  There 
was no psychiatric reason for disqualification for submarine 
training.  However, in June 1981, the veteran was admitted to 
a naval hospital in Subic Bay, after two suicide attempts 
while assigned to a submarine.  His diagnosis was reported to 
be depressive neurosis, situational.  He was recommended for 
removal from submarine duty.  

The veteran was transferred to a stateside naval hospital and 
evaluated further.  The evaluating psychiatrist noted that 
the veteran had reported that he was diagnosed as being 
hyperactive after his parents' divorce and was prescribed 
Ritalin and Dexedrine.  After approximately a month of 
observation, evaluation, and treatment at the naval hospital, 
the veteran's diagnosis was revised to a finding of a 
longstanding avoidant personality disorder.  A Medical 
Evaluation Board (MEB) concurred with the diagnosis and 
recommended the veteran for separation.  It was reported that 
his personality disorder was of such severity that he was 
unsuitable for military service.  The MEB also found that the 
veteran's personality disorder preexisted his entry to active 
duty.

The August 1986 VA hospital discharge summary showed that the 
veteran had been admitted in October 1985, as a transfer from 
a county hospital.  The veteran had attempted suicide in 
jail, where he was being held for charges of public 
drunkenness, reckless driving, driving without a license, and 
destruction of property.  The veteran's admitting diagnosis 
was reported as schizoaffective disorder.  He was noted to 
have a history of several suicide attempts.  He was also 
reported to have a history of substance abuse.  He remained 
at the VA hospital for 10 months, and was treated with 
psychotherapy and biofeedback training for anxiety.  He was 
discharged to a structured environment in August 1986.  His 
discharge diagnoses were reported as: Axis I - schizophrenia, 
undifferentiated type; generalized anxiety disorder; Axis II 
- histrionic personality disorder.  

The veteran continued to pursue various claims, and in April 
1999, he submitted a claim for service connection for a 
nervous condition.  In August 1999, the RO denied service 
connection for a nervous condition, finding that the veteran 
had failed to reopen his claim because, although new evidence 
had been submitted, it did not show that the veteran had 
other than a personality disorder during service.  This 
appeal followed.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented, begins 
with a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

Evidence submitted subsequent to the RO's September 1986 
decision includes private and VA medical records from 1985 
through 1989, a July 1999 VA examination report, two July 
1999 opinion letters from a VA psychiatrist, lay statements 
from 1999 and 2000, and January 2000 hearing testimony.  

In August 1999, the veteran submitted two separate statements, 
dated in July 1999, from a VA psychiatrist, Dr. Rosenberg.  
The psychiatrist had treated the veteran from the fall of 1997 
to January 1999, while he was enrolled in the Partial 
Hospitalization Program at a VA medical center.  Dr. Rosenberg 
reported that he had last seen the veteran in January 1999, 
but doubted that his condition had changed significantly since 
that time.  Dr. Rosenberg reported on the veteran's course of 
treatment at the VA.  He also stated that he had reviewed the 
veteran's service medical records regarding his psychiatric 
treatment during service.  Dr. Rosenberg found that the 
veteran suffered from severe depression during service, and 
that the veteran's currently diagnosed schizoaffective 
disorder was linked to service.  Dr. Rosenberg found that the 
veteran's assigned submarine duty was likely the stressor that 
brought on the major depressive episode.   

In reviewing this evidence, the Board concludes that the 
veteran has reopened his claim.  The statement from Dr. 
Rosenberg provides evidence that has not been considered 
previously and clearly has a bearing on the veteran's claim, 
as it links the veteran's current psychiatric disorder to his 
active duty.  Accordingly the Board finds that the medical 
opinion of Dr. Rosenberg is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Having found that new and material evidence has been 
submitted, the Board will proceed to the next step and decide 
the case on the merits as the evidence is favorable to the 
veteran.  

II.  Service Connection for a Psychiatric Disability

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, service connection is provided for 
a chronic condition that had its onset during service and 
continues to show symptomatology after service, as set forth 
in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The evidence regarding continuity of 
symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   

As noted in the foregoing portion of this decision, the 
veteran's service medical records reflected a finding of a 
personality disorder which existed prior to entry to military 
service.  The RO also found that the veteran's subsequently 
diagnosed psychiatric disorder was not manifest until many 
years after separation from service, and thus was not subject 
to service connection.  

The record also reflects that the veteran was diagnosed as 
having undifferentiated type schizophrenia, and generalized 
anxiety disorder, with histrionic personality disorder 
subsequent to VA hospitalization from October 1985 to August 
1986.  The veteran was again hospitalized from August 1989 to 
October 1989, for alcohol dependence and schizoaffective 
disorder.  During his treatment evaluation, the veteran 
reported that he remembered that three sailors attempted to 
rape him when he was stationed on a submarine during service.  
His discharge diagnoses were reported to be: Schizoaffective 
disorder; alcohol dependence, in remission; marijuana abuse, 
in remission.  The veteran subsequently filed a claim for 
PTSD, which was denied in November 1989.  The veteran failed 
to appeal that decision. 

In July 1999, the veteran was afforded a VA examination to 
evaluate his psychiatric disability.  He reported that he was 
currently employed in a sheltered workshop and had been so 
for the previous four months.  He had been a resident in a 
psychosocial rehabilitation club from January to April 1999 
and had been hospitalized at a VA medical center for the year 
prior to that.  The examiner reported the veteran's military 
and medical history and noted that the veteran had done well 
for the first couple of years after separation from service.  
He sought psychiatric treatment in 1984 as he thought he was 
having delusions.  He was treated on an outpatient basis.  He 
reported that he had continued in and out of psychiatric 
treatment since 1984 and had diagnoses of paranoid 
schizophrenia and schizoaffective disorder.  The veteran was 
found to be without crying spells, suicidal ideation, 
hopelessness or lack of energy.  He reported no elevated 
moods since he began current medication, and stated that he 
had experienced neither delusions nor hallucinations since 
beginning the current medication.  He was generally 
suspicious and distrustful of others.  However he did have 
friends, but he preferred to be alone.  The examiner 
performed a mental status evaluation and reported that the 
veteran's grooming and hygiene were good.  He behaved 
appropriately, but his mood was anxious.  He appeared tense 
and reserved and showed memory and concentration 
difficulties.  Affect was appropriate but restricted, and 
psychomotor activity was within normal limits.  He did not 
appear to be hallucinating.  His thought content was 
paranoid, but not grossly delusional.  His insight was fair.  
Recent memory was moderately impaired, but immediate and 
remote memories were intact.  Concentration was moderately 
impaired.  His abstract thinking and judgment were intact.  
The diagnosis was schizoaffective disorder.

In August 1999, the veteran submitted the July 1999 statements 
from his VA psychiatrist, Dr. Rosenberg, which served to 
reopen this claim.  Dr. Rosenberg had treated the veteran for 
1 1/2 years at a VA medical center.  He noted that he had 
reviewed the veteran's service medical records and found that 
re-interpretation was necessary given the current knowledge of 
the subsequent course of the veteran's illness.  Dr. Rosenberg 
found that the veteran suffered from severe depression during 
service, as indicated by his depressed behavior and suicide 
attempts.  He found that the diagnosis of avoidant personality 
disorder during service was incorrect.  He based his opinion 
on the veteran's several subsequent episodes of psychotic 
depression and mania, and the residual though disorder in 
between severe mood episodes that he was able to observe as 
the veteran's treating psychiatrist.  Dr. Rosenberg noted that 
the only unusual aspect of the veteran's first depressive 
episode, was the lack of psychotic symptoms and frequent 
anger.  He stated that, in retrospect, the veteran may have 
had either a major depressive episode or dysphoric mania.  He 
noted that the veteran's admitting diagnosis during service 
had been depressive neurosis, not personality disorder.  Dr. 
Rosenberg found that it was common for patients with a 
depressive prodrome to have difficulties with interpersonal 
relations, job performance, and substance abuse, all of which 
the veteran displayed before or during his hospitalization.  
Dr. Rosenberg stated that he stood by his diagnosis of 
schizoaffective disorder.  It was his opinion that the 
veteran's hospitalization during service represented his first 
episode of major depression.  He noted that, while the veteran 
may have had prodrome attention deficit disorder prior to 
service, the first episode of full-blown mood disorder 
occurred during active duty.  Dr. Rosenberg further found that 
the veteran's assigned submarine duty was likely the stressor 
that brought on the major depressive episode.  He also 
recounted the veteran's efforts during his hospitalization to 
participate in vocational rehabilitation and to maintain 
employment.  Dr. Rosenberg indicated that the veteran had done 
his best to improve his condition and his functioning, which 
included taking medication, attending the Partial 
Hospitalization Program, and participating in vocational 
rehabilitation, but due to his psychiatric illness, he was 
unemployable. 

In September 1999, the veteran's stepmother submitted a 
chronology of various incidents involving the veteran and his 
associated behavior.  She reported that the veteran needed 
help, and she was willing to participate, but was no longer 
willing to be responsible for the veteran in any way.  

The veteran testifed during his January 2000 RO hearing that 
he was in current treatment at the VA, and he submitted a 
January 2000 statement from his VA psychiatrist attesting to 
his treatment for schizoaffective disorder.  The VA physician 
noted that the veteran had recently been hospitalized for 
exacerbation of his symptoms and was prescribed medications.   

The veteran testified that he was diagnosed as having 
attention deficit disorder when he was ten years old and was 
prescribed Ritalin for approximately a year.  He testified 
further that he saw a psychiatrist in 1976, when he was about 
fourteen years old, because of his parents' divorce.  He 
reported that he was counseled by the psychiatrist but no 
medication was prescribed.  He testified that his treatment 
was due to his relationship with his mother.  He had no 
further psychiatric treatment or problems prior to service.  
The veteran reiterated his statement about an attempted rape 
during service, but acknowledged that he did not report the 
incident to anyone.  He testified that did not seek any 
psychiatric treatment until 1984 or thereabouts.  He was 
having trouble getting along with people and having trouble 
holding a job.  His initial post service psychiatric 
hospitalization was in 1985 at the county hospital, prior to 
transfer to the VA hospital.  

Also received in January 2000, was a statement from an 
employee of the psychosocial rehabilitation club attended by 
the veteran.  The veteran's attendance was verified as of May 
1985, with no record of how long he was in attendance.  He was 
noted to have resumed attendance at the clubhouse as of 
January 1999 and was a regular participant.

After a review of the record as a whole, the Board finds that 
the preponderance of the evidence supports a finding that the 
veteran's current psychiatric disability was incurred during 
service.  While the MEB diagnosed the veteran as having a 
personality disorder in service, there is competent medical 
evidence that the currently diagnosed schizoaffective 
disorder had its onset in service.  The VA psychiatrist who 
offered the opinion had the benefit of reviewing the 
veteran's service medical records in the context of the 
subsequent development of the veteran's psychiatric illness, 
coupled with his own observation and treatment for more than 
a year.  In contrast, the veteran was observed during service 
for only a few months and in the setting of a hospital 
environment, without an opportunity to observe him over time.  
Therefore, the Board finds that the opinion of Dr. Rosenberg 
is more probative than the MEB findings, and the veteran's 
claim for service connection for a psychiatric disability, 
currently diagnosed as schizoaffective disorder, must be 
granted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, currently diagnosed as schizoaffective disorder, is 
reopened.


Entitlement to service connection for a psychiatric disorder 
is granted.  



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

